         Case 1:18-cv-11557-RA Document 24 Filed 04/01/19 Page 1 of 4
           Case 1:18-cv-11557-RA Document 23 Filed 03/29/19 Page 1 of 4




ViaECF

The Honorable Ronnie Abrams
United States District Judge                                          l"SDC-SD\'.Y
United States District Court                                          DOCT!\IE\'.T
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1506
                                                                   I: I><ELECTRO\'.ICALL
                                                                         )C #:
                                                                                         y FILED

New York, NY 10007                                                 ~~f f~.ll-,Er->:-;-Lt-;-,/,__//...,,[-,-
                Re: New York Civil Liberties Union v. United States Immigration and Customs
                    Enforcement, No. 18-CV-11557 (RA)

Dear Judge Abrams:

    In this case arising from a Freedom of Information Act request for records bearing on
immigration detention, the parties respectfully submit this joint letter pursuant to the Court's Order
dated March 8, 2019. See Dkt. No. 22. Since the submission of the parties' first joint letter, the
defendant has made no further productions. The parties continue to negotiate over the outstanding
requests as well as the adequacy of the initial production. In light of the defendant's representation
that it will make a substantial production on or before April 5, 2019, and the parties' ongoing
negotiations over the remaining issues, the parties respectfully request an adjournment of the status
conference currently scheduled for April 5, 2019.

    I.     The status of productions
    The plaintiff, the New York Civil Liberties Union, seeks records pertaining to initial custody
determinations in which the defendant, U.S. Immigration and Customs Enforcement's ("ICE"),
decides whether an individual will be detained pending an appearance before an immigration judge
or released on bond or recognizance.
   The parties have corresponded since the filing of this action and negotiated an initial
production schedule. On February 28, 2019, the defendant produced what it represented to be a
complete production of all responsive, non-exempt records for each item of the plaintiff's FOIA
request other than subparts 2(e), 2(t), 5(8), and 5(9).

    Since the first status conference, held March 8, 2019, the parties have continued to negotiate
regarding certain outstanding issues, including with respect to subparts 2(e), 2(t), 5(8), and 5(9) of
the plaintiff's FOIA request. The plaintiff has proposed a series of custodians and search terms to
assist the defendant in identifying the scope of records potentially responsive to the plaintiff's
Request Nos. 2(e) and 2(t), and has narrowed the scope of Request No. 2(t). The defendant
represents that it has taken the plaintiff's suggested custodians and search terms under advisement
in determining the proper parameters for its searches. The defendant represents that it has done
substantial work to attempt to identify the volume of records potentially responsive to Request
          Case 1:18-cv-11557-RA Document 24 Filed 04/01/19 Page 2 of 4
           Case 1:18-cv-11557-RA Document 23 Filed 03/29/19 Page 2 of 4




Nos. 2(e) and 2(t), but the defendant is not yet able to provide a total volume of potentially
responsive records or pages based on the custodians whose files have been searched and the search
terms that have been applied. The defendant represents that the search for responsive records for
these requests requires retrieval and searching of six separate sources of data. Four sets of data
have been collected and searched already; a fifth set of data is expected to be retrieved by the end
of the day today; and the sixth set-involving the largest volume of potentially responsive data-
is still being collected. The defendant expects that the retrieval and search of the final set of data
will be complete by April 5, 2019, and that de-duplication of potentially responsive records will
be complete early in the week of April 8, 2019.

    In subparts 5(8) and 5(9) of the Request, the plaintiff seeks unique identifiers for the ICE
officers and supervisors in its New York and Buffalo Field Offices who affirmed or overrode
recommendations issued by the Risk Classification tool. The defendant has withheld existing
identification information for the officers/supervisors pursuant to FOIA Exemptions 6 and 7(C),
and the defendant has informed the plaintiff that it will not create a new system of codes for
purposes of identifying these employees.

    The plaintiff also has raised several issues with respect to the completeness and responsiveness
of the initial production, which the parties continue to negotiate. The plaintiff has sought
additional information with respect to the defendant's claimed exemptions, which the defendant
has declined to provide at this time, other than (i) the information provided as part of the parties'
March 1, 2019 letter to the Court, see 0kt. No. 21, Section II; and (ii) the defendant's
representation that a significant number of the Exemption 7(E) withholdings are screenshots from
the RCA tool user invoice, and that this is a major category of withheld information.

    II.     The claimed exemptions
    As detailed in Section II of the parties' first joint status letter, the defendant withheld
information in certain records on privacy grounds pursuant to FOIA Exemptions 6 and 7(C), 5
U.S.C. § 552(b)(6), (b)(7)(C). The defendant also withheld information, including one document
in full, pursuant to FOIA Exemption 7(E), 5 U.S.C. § 552(b)(7)(E), because the defendant asserts
that the release of the information would disclose techniques and/or procedures and/or guidelines
for law enforcement investigations, and the disclosure of this information could reasonably be
expected to risk circumvention of the law.

    The plaintiff has requested that the defendant produce a Vaughn index or declaration indicating
(1) the document or portion of document withheld; (2) the statutory exemption claimed; and (3)
an explanation of how the disclosure would damage the interests protected by the claimed
exemption. As an alternative, the plaintiff has proposed that the defendant produce a provisional
Vaughn index to be used for settlement discussions only. The defendant has informed the plaintiff
that it is not prepared to take either of these steps at this time, because the defendant is still working
to gather, review, and process responsive records for Request Nos. 2(e) and 2(t), and because the
plaintiff has raised various other issues that the defendant is attempting to work through as well.
The defendant suggested that the parties revisit the question of how best to attempt to narrow the
scope of issues in dispute after the parties have made more progress on all of the other outstanding

                                                    2
           Case 1:18-cv-11557-RA Document 24 Filed 04/01/19 Page 3 of 4
            Case 1:18-cv-11557-RA Document 23 Filed 03/29/19 Page 3 of 4




items. The plaintiff believes that such an index is necessary to inform the plaintiff's decision-
making about which, if any, withholdings to challenge.

    Ill.     Proposed schedules for gathering, processing, and producing documents, as well
             as for filing any related briefing
   As discussed above, the parties continue to negotiate the production of records responsive to
subparts 2(e) and 2(f) of the Request as well as responsive records the plaintiff believes were
missing from the initial production.

     The parties have identified a previously litigated FOIA case in which the government
defendants-the U.S. Department of Homeland Security and ICE-produced records regarding
ICE's Risk Classification Assessment tool, including many records that are responsive to the
plaintiff's request. See Casper v. US. Dep 't of Homeland Security, l 6-cv-380 (D. Minn.) (filed
Feb. 16, 2016; closed Jan. 20, 2017). While some of the records produced during the Casper
litigation may not be responsive to the plaintiff's request, the parties have agreed that, in the
interest of expediting production, the defendant will provide the plaintiff with the entire production
from Casper, rather than filtering out records that would not otherwise have been responsive to
the plaintiff's request. The Casper production is approximately 6,700 pages, and the defendant
expects to be able to produce those records on or before April 5, 2019.

    The parties propose that they provide a further status report to the Court on or before May 10,
2019, and respectfully request that the Court adjourn the April 5, 2019 status conference until after
the parties submit their next status report. Because the defendant has not yet completed its
production of records responsive to the FOIA request, the parties agree that it would be premature
at this time to propose a schedule for briefing any issues that may require judicial resolution.
However, the plaintiff reserves its right to move for an order requiring the defendant to produce a
Vaughn index should such a motion become necessary, and the defendant reserves its right to
continue to oppose any such motion.


                                                      Application granted. The parties shall
                                                      further update the Court no later than
                                                      May 10, 2019. The status conference
                                                      currently scheduled for April 5, 2019 is
                                                      adjourped Ufltil May 17, 2019 at 10:30
                                                                1
                                                      a.m. / 1
                                                      so ~trnlREo, .. ____
                                                      Hon~R~nie Abrams
                                                      4/1/2019




                                                  3
        Case 1:18-cv-11557-RA Document 24 Filed 04/01/19 Page 4 of 4
           Case 1:18-cv-11557-RA Document 23 Filed 03/29/19 Page 4 of 4




Respectfully submitted,



Isl Amy Belsher                                   GEOFFREY S. BERMAN
AMYBELSHER                                        United States Attorney for the
ANTONY GEMMELL                                    Southern District of New York
BEN CHOI*
CHRISTOPHER DUNN                            By:   Isl Andrew E. Krause
New York Civil Liberties Union                    ANDREW E. KRAUSE
 Foundation                                       Assistant United States Attorney
125 Broad Street, 19th Floor                      Telephone: 212-637-2769
New York, NY I 0004                               Facsimile: 212-637-2786
Tel: (212) 607-3342                               E-mail: andrew.krause@usdoj.gov
abelsher@nyclu.org
                                                  Counsel for the defendant
Counsel for the plaintiff

*Application to the SONY forthcoming.




                                        4
